Citation Nr: 9900205	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-13 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome, reflux esophagitis and gastritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to June 
1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 1997, the Board remanded the case to the RO for 
additional development.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his pre-existing gastrointestinal 
disorders were aggravated during active service.  He argues 
that service connection for these disorders is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of service connection for 
irritable bowel syndrome, reflux esophagitis and gastritis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.  

2.  Though physical examination at service entry revealed no 
gastrointestinal disability, the overall evidence clearly and 
unmistakably reflects the presence gastrointestinal 
disability prior to service.  

3.  Medical evidence demonstrates that the veterans pre-
existing gastrointestinal disorders were not aggravated 
during active service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry is rebutted 
by clear and unmistakable evidence that gastrointestinal 
disability pre-existed active service.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (1998).  

2.  Irritable bowel syndrome, reflux esophagitis and 
gastritis were not aggravated in service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An April 1990 pre-service medical report shows that the 
veteran was treated for peptic ulcer disease symptoms.  The 
examiner noted that the veteran reported he had experienced 1 
or 2 painful episodes since he began taking medication, but 
that his symptoms had returned when he ran out of medication.  
The examiners impression was peptic ulcer disease by 
history.  In October 1990, the veteran reported a more than 
one year history of abdominal pain.  The examiner noted the 
veteran had received upper gastrointestinal studies in June 
1990 which revealed a sliding hiatal hernia.  The diagnoses 
included abdominal pain, much less likely to be peptic ulcer 
disease, and rule out Giardia, hiatal hernia, lactose 
intolerance and helicobacter pylori infection.

Service medical records include a December 1991 enlistment 
examination which found normal abdomen and viscera.  In his 
report of medical history, the veteran noted frequent 
indigestion and stomach trouble.  He stated that he had 
undergone medical investigations for etiological 
determinations for stomach trouble and milk intolerance in 
1989 and 1990.  He also stated that he was asymptomatic when 
he avoided milk and certain spicy food.

In a report of medical history dated in June 1993 the veteran 
noted frequent indigestion and stomach trouble.  The examiner 
noted that the veterans history of frequent indigestion and 
stomach trouble represented indigestion with dairy or citrus 
products.  

In September 1993, the veteran complained of intermittent 
stomach pains and blood in his stool.  He reported that he 
had experienced similar bowel problems in 1989 and 1990, and 
that he had received diagnoses of food allergies to milk, 
citric acids and peanuts.  The examiner noted a heme-positive 
stool.  There was no evidence of bright red blood per rectum.  
The diagnoses were rule out Crohns disease versus possible 
ulcerative colitis and possible bleeding ulcer.

In October 1993, the veteran complained of burning stomach 
pain without improvement.  The examiner noted that the 
veteran was heme-negative.  The diagnosis was possible peptic 
ulcer disease with probable stress-related complication.  

Records dated in November 1993 show that the veteran 
continued to experience central abdominal pain after meals, 
and noted that virtually any food caused abdominal pain.  
It was noted that a histology report revealed normal colonic 
mucosa with no evidence of helicobacter pylori.  

A November 1993 surgical pathology report noted minimal 
chronic gastritis and findings consistent with reflux 
esophagitis.  An x-ray examination found a normal small bowel 
follow-through on barium swallow study.  

Hospital records dated in November 1993 show that the veteran 
reported a 13 year history of abdominal pain, with a recent 
exacerbation of symptoms.  It was noted that the veteran 
underwent multidisciplinary evaluations, including 
nutritional medicine, allergy/immunology, gastroenterology 
and psychiatry.  The final diagnoses were mild reflux 
esophagitis and irritable bowel syndrome.

A December 1993 medical board report included diagnoses of 
mild reflux esophagitis and irritable bowel syndrome, which 
existed prior to service, with an approximate date of origin 
as 1980.  The report noted that it was unknown if the 
disorder had been permanently aggravated by active service.  
It was recommended that the matter be forwarded to an 
informal physical evaluation board.  A February 1994 physical 
evaluation board found the veteran was unfit for duty because 
of an irritable bowel syndrome which existed prior to service 
and was not aggravated during active service.

During VA examination in August 1994 the veteran reported 
that he had experienced chronic abdominal discomfort which 
was significant prior to service, and that over the previous 
12 to 13 years he had experienced difficulty with spicy 
foods, dairy products and foods containing citric acid.  He 
stated that the symptoms began when he ingested these foods, 
with cramping, fecal urgency and significant gas.  The 
diagnoses included irritable bowel syndrome, by history, 
history of lactose intolerance and history of 
gastroesophageal reflux.

In correspondence in support of his claim the veteran 
reported that his dietary problem existed prior to 
service, but that his problems increased while he was at sea.  
He noted that his symptoms had increased in severity to the 
point where he experienced internal bleeding, but that his 
service department doctors could not diagnose any problem.  
He argued that the disorder had been aggravated during active 
service.

VA medical opinion, from Dr. D.L., in April 1998 noted that 
no medical records were available to determine the veterans 
pre-service medical disabilities, but that his medical 
records showed a long history of gastrointestinal problems.  
It was also noted that it was possible that the stress of 
service exacerbated pre-existing gastroesophageal reflux and 
irritable bowel disorders, but that it was also possible that 
the symptoms represented the natural history of these 
problems.  The examiner noted that he could not provide a 
more comprehensive opinion with the available information, 
but that based upon the available evidence and the veterans 
report of medical history it was more likely that the 
gastrointestinal problems became worse in the service.

During a June 1998 VA examination by Dr. D.L., the veteran 
reported a history of intermittent attacks of moderate to 
severe mid-abdominal pain which had occurred 2 times per 
month since his teenage years.  He stated the symptoms seemed 
to worsen when he was on ship, and that since discharge he 
had experienced episodic symptoms manifested by pain, 
cramping, urge to have bowel movements, hot feelings and 
paleness.  The examiner noted that the veteran had an 
interesting syndrome of at least 10 years duration, and that 
food intolerances were possible.  

The examiner also noted that it could not be determined if 
the increase in symptom severity in service was due to the 
natural progress of the disorder, but that the veteran had a 
problem before service, the problem continued and worsened in 
service and after discharge the problem persisted and 
improved.  In July 1998, the examiner clarified that the 
veterans present abdominal symptoms were no worse than they 
were prior to service, but that the symptoms had been worse 
during the veterans period of active service.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1998).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1998).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the United 
States Court of Veterans Appeal (Court) stated that in order 
for a claim to be well grounded there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  

The Court has also held that lay assertions of medical 
causation cannot constitute evidence to establish a claim 
under 38 U.S.C.A. § 5107(a) (West 1991).  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

In this case, the Board notes that the veterans claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

The Board notes that the veteran did not respond to a 
December 1997 RO request for information and authorization 
for the release of medical information pertaining to his pre-
service private medical treatment.  Although the veterans 
pre-service medical history is relevant for an assessment of 
his pre-existing gastrointestinal disabilities, the Board is 
satisfied that no further assistance is required in order to 
satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The Court has held that the duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In addition, the Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). 

Based upon the evidence of record, the Board finds that 
gastrointestinal problems clearly pre-existed service.  The 
veteran was treated for gastrointestinal symptomatology 
several years prior to service and his history reported in 
service was of long-standing gastrointestinal problems.  The 
presumption of soundness at service entry is clearly 
rebutted.  The medical evidence does not demonstrate that the 
veterans pre-existing gastrointestinal disabilities were 
aggravated during active service.  The competent evidence of 
record, pertaining to the manifestations of the disabilities 
prior to, during and subsequent to service, does not show 
that the veterans disabilities underwent a long-term or 
permanent increase in severity during service.  See 38 C.F.R. 
§ 3.306(b).

The Court has recognized that temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, does not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).

While service medical records show that the veteran incurred 
an increase in symptomatology during active service, the 
post-service medical evidence demonstrates that the veterans 
gastrointestinal disabilities have not sustained an increase 
in severity.  VA medical opinion found the veteran had pre-
existing gastrointestinal disabilities and that the veterans 
present gastrointestinal symptoms were no more severe now 
than they were prior to service.  Without a showing of a 
measurable, sustainable increase in severity of disability 
during service, there is no basis to grant compensation.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claims for service connection.


ORDER

Entitlement to service connection for irritable bowel 
syndrome, reflux esophagitis and gastritis is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
